Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 9, 2021                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

  162756 & (75)(76)                                                                                           Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PARAMOUNT RESIDENTIAL MORTGAGE                                                                         Elizabeth M. Welch,
  GROUP, INC. and CENLAR FSB,                                                                                          Justices
            Plaintiffs-Appellees,
  v                                                                  SC: 162756
                                                                     COA: 351468
                                                                     Macomb CC: 2018-003918-CH
  DUSTA DUKIC,
           Defendant-Appellant,
  and
  NICOLA DUKIC,
           Defendant,
  and
  KENNETH J. PETERSON,
            Other Party.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 17, 2021 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motion for stay is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 9, 2021
         p0406
                                                                                Clerk